 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLewis Mittman, Inc. and Thomas Phillipo. Case 29-CA-6344September 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn June 26, 1979, Administrative Law Judge Ste-phen Gross issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, LewisMittman, Inc., New York, New York its officers,agents, successors, and assigns, shall take the actionset forth in the said rcommended Order, as so modi-fied:1. Substitute the following for paragraph I:"1. Cease and desist from:"(a) Discriminating in wages or other forms ofcompensation by reason of an employee's member-ship in, lack of membership in, the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local 814, or any otherlabor organization."(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act."The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), cnfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 Although the issue is not before the Board on exception. MemberPenello, noting his dissent in General American Transportation Corporation,228 NLRB 808 (1977), would not rely on that case as authority for rejectingRespondent's argument that the unfair labor practice allegations involvedherein should be deferred to arbitration.2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOIc('E TO EMPI.()YEESPOSTED BY ORDER OF T1HlNATIONAI. LABOR REI.AI()ONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the Act and has ordered us topost this notice. We intend to abide by the following:WE WI.L NOT discriminate in wages betweenemployees who are union members and employ-ees who are not union members.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed by Section 7of the Act.WE WILI. pay to Thomas Phillipo, the em-ployee involved, the difference between what wewould have paid him if he had been a unionmember and the lesser amount we actually paidhim, plus interest.LEWIS MITTMAN IN(C.DECISIONSTATEMENT OF THE CASESTEPHEN GROSS. Administrative Law Judge: On April17, 1978, Thomas Phillipo filed a charge claiming that Lew-is Mittman, Inc.. (the Company) discharged Phillipo be-cause of Phillipo's membership in and support for Local814, International Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America (Local 814 or theUnion). The Regional Director of Region 29 issued a com-plaint in the matter on May 31. 1978. The Company filed atimely answer and the case was heard in Brooklyn. NewYork, on March 1, 1979.As spelled out in the complaint, at issue is whether theCompany violated Section 8(a)(3) and (1) of the NationalLabo, Relations Act by firing Phillipo, and thereafter failedto reinstate him, because Phillipo had joined Local 814. Asecond issue that arose in the course of the hearing iswhether the Company violated Section 8(a)(3) and (1) ofthe Act by paying Phillipo wages below those specified inthe applicable collective-bargaining agreement becausePhillipo was not a union member.All parties were given full opportunity to participate. tointroduce evidence, to examine and cross-examine wit-nesses, to argue orally, and to submit briefs (although onlythe General Counsel chose to submit a brief).Upon the entire record. including my observation of thewitnesses and their demeanor, I make the following:245 NLRB No. 61450 LEWIS MITTMAN, INC.FINDINGS OF FACTI. THE COMPANY'S BUSINESS AND LOCAL 814's LABORORGANIZATION STATUSThe Company is engaged in the manufacture and sale offurniture. Its office, plant, and distribution facilities are lo-cated in New York City. The complaint alleges, the Com-pany admits, and I find and conclude that the Company isand at all material times has been an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.The complaint alleges, the Company admits, and I findand conclude that Local 814 is a labor organization withinthe meaning of Section 2(5) of the Act.II. THEl AI.I.EGED UNFAIR LABOR PRA(TI( I-SA. Phillipo's Discharge1. Evidence of discharge because of Phillipo's unionmembershipThomas Phillipo began working for the Company as aporter on March 6. 1978. Phillipo subsequently wasswitched to the job of helper on the Company's deliverytruck. Phillipo was not then a union member. (The record isnot clear about the exact date Phillipo began working as ahelper.)The Company's collective-bargaining agreement withLocal 814 for the period in question covered all of the Com-pany's truckdrivers and helpers. The agreement contains noexceptions. The agreement does contain a union-securityagreement that states that all of the Company's truckdriversand helpers "shall become and remain members in goodstanding of the Union as a condition of employment on andafter the 31st day following ...the first day of employ-ment." It also provides that helpers were to receive $212 perweek. Although nothing in the agreement lent any supportto such an interpretation, Lewis Mittman, president of theCompany, read the agreement as giving him the right toorder nonunion employees to refrain from joining theUnion until they had worked for the Company 30 days, andto pay nonunion employees less than the wage rates speci-fied in the collective-bargaining agreement. Mittmannmade it clear, in fact, that the Company would ordinarilydischarge a nonunion employee who sought to join theUnion during the employee's first 30 days with the Com-pany.That policy of the Company constitutes half of the Gen-eral Counsel's case. The other half is the chronological rela-tionship between Phillipo's joining the Union and his dis-charge. Phillipo joined Local 814 on the afternoon ofThursday, April 13. He was fired on April 14.Thus, at the time in question: (I) Phillipo had held hisjob as a helper for less than 30 days; (2) the Company hada policy of firing nonunion employees if they joined a unionwithin 30 days with the Company; and (3) Phillipo wasdischarged the day after he joined the Union. As the Gen-eral Counsel argues, there is no doubt that this set of cir-cumstances does amount to prima facie evidence of dis-crimination against an employee based on the employee'sexercise of his protected rights.2. The Company's defense(a) The Conlpatny's alleged lack of knowledge of Phillipo'sunion membership.Both Phillipo and a trustee of Local 814, Joseph Danetra.testified in the course of the General Counsel's direct casethat Phillipo joined Local 814 sometime during the after-noon of April 13. And Danetra said that he called Mittmanat Mittman's office that same day to tell him that Phillipohad joined Local 814 and to demand that Phillipo be paidat the proper wage rate.Mittman agreed that he learned of Phillipo's membershipby means of a call to his office from Danetra. But Mittmansaid that he got the call on the same day Phillipo was fired,and after Phillipo had been told he had been fired. Mittmanalso pointed out that since the Company's records showedthat Phillipo had worked a full day' (with perhaps someovertime) on April 13, Phillipo must have joined the Unionafter 5 p.m., too late for Danetra to be able to reach Mitt-man at Mittman's office.Danetra and Phillipo then came back on the stand tosuggest that the matter was handled during Phillipo's lunchbreak. While I found that testimony questionable, it turnedout that Mittman had given the General Counsel an affida-vit saying that Danetra had called Mittman on April 13.Mittman argued that he had been duped by the GeneralCounsel's representative into making a misstatement. ButMittman does not seem the type of person who would beeasily beguiled (even assuming that the General Counsel'srepresentative would seek to do so). All in all, what mostlikely happened is that Phillipo did join the Union on April13, early' enough for Danetra to call Mittman on the sameday. Perhaps Phillipo went to Local 814's office at lunch-time. More likely he took some unreported time off fromwork and Danetra probably did call Mittman on April 13.In sum, a preponderance of the evidence shows that theCompany did know about Phillipo's union membership theday before Phillipo's last day on the job.(b) Phillipo's WorkAs the testimony of Joseph Danetra, the union official,made clear Mittman is an emotional kind of person whoexpects his employees to meet standards that are extremelyhigh--perhaps unreasonably high. His company manufac-tures and sells expensive, custom-made, easily-damagedfurniture. Phillipo clearly did not belong in that kind ofsetting.Not long after he went to work for the Company. Phillipo"dropped" or "bumped" a teak console. The resulting dam-age required costly repair.Not long after that incident, Phillipo spilled a stain on achair being readied for delivery.Obviously Phillipo's major function, or at least a majorfunction, was to assist the driver of the Company's deliverytruck in carrying furniture into customer's homes: See G.C.Exh. 4, p. I at "First" (b). Yet about a wek before his451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge. Phillipo refused to help the driver of the Compa-ny's truck carry an armoire up some stairs to a customer'shome. As a result the driver had to hire someone "off thestreet" to do the very work Phillipo had been employed todo, at a cost of$10 to $15. That was not only a problem inits own right, it led the Company's driver to complain abouthaving to work with an inexperienced helper.Finally, on or about April I Phillipo misplaced a pieceof furniture in the course of delivering it to the Company'sshowroom (Mittman testified at first that the event occurredon April 8 or 9, 1978. But these are weekend dates, andlater it became clear that the date was probably April I1.That seemed to serve as a last straw, leading Mittman torun after the Company's truck as it was pulling away fromthe Company's facilities and to tell Phillipo through theopen door of the moving truck that Phillipo was "throughat the end of the week." Phillipo agreed that Mittman saidsomething to him through the open door of a moving truckbut testified that he did not remember misplacing a chairand denied that Mittman told him that he was to be fired.According to Phillipo, in fact, Mittman did not even soundangry. But Mittman's account was more credible than Phil-lipo's.(c) The telephone conversation between Danetra andMirtmanAs discussed above, on Thursday, April 12, the day be-fore Phillipo's discharge, Danetra, the Union official, calledMittman to tell Mittman that Phillipo had joined the Unionand that Phillipo was being underpaid. Mittman respondedby telling Danetra that the Company had previously de-cided that Phillipo was to be discharged.That response testified to by both Mittman and Danetrais itself persuasive evidence that the Company decided tofire Phillipo before it learned of Phillipo's union member-ship.First, it jibes with Mittman's testimony about his havingdecided on April II (a Tuesday) to fire Phillipo at the endof that week (Friday, April 14).Second, even assuming that Mittman had a sophisticatedunderstanding of his and Phillipo's respective rights underthe Act, and that Mittman was prepared to lie to Danetrato protect the Company, it would have taken remarkablyquick thinking to respond immediately by saying that theCompany had already decided to fire Phillipo.Third, it is clear that Mittman really believed that he hadthe right to order employees to refrain from joining a unionuntil they had been in the unit for 30 days. Given thatbelief, there was no reason for Mittman to lie to Danetraabout Mittman having already made up his mind to firePhillipo.3. Phillipo's discharge-conclusionBased on the record and my weighing of the witnesses'credibility, it appears that the Company did learn late inthe day on Thursday, April 13, 1978, that Phillipo hadjoined Local 814. But by that time the Company had al-ready concluded that Phillipo was not capable of handlingthe job the way the Company wanted it done and that Phil-lipo was to be discharged on April 14.It is clear that had the Company not already concludedto fire Phillipo as of April 14. the Company would havefired Phillipo tir joining the Union prior to his 30 days inthe unit. And that would have been a violation of the Act:Flock Bros., In.. 239 NLRB 939 (1978): Schluderherg-Kurdle Co., 235 NLRB 1412 (1978). But what would havehappened is not what did in fact happen. Phillipo was firedfor reasons that related solely to the performance of his joband accordingly the Company did not violate the Act indischarging Phillipo.B. Payment of Less than the C(ontractual Wage RateThe collective-bargaining agreement between the Com-pany and Local 814 provided that "helpers" would be paida weekly wage of $212.48, about $5.35 per hour, during theperiod in which Phillipo was employed by the Company.As touched on above. the agreement covers all of the Com-pany's helpers, with no distinction between union membersand nonmembers and no exclusion for probationary em-ployees. The Company concedes that Phillipo was a helperfor purposes of the agreement and that had Phillipo been amember of Local 814 at the time the Company hired him,the Company would have paid Phillipo the full $212.48wage. Nonetheless, the Company paid Phillipo at the rateof $3.25 per hour ($130 per week). or about 40 percent lessthan the rate specified in the applicable collective-bargain-ing agreement. The Company's basis for Phillipo's lowerpay scale was Mittman's view that the agreement appliedonly to members of the Union and that Phillipo's limitedexperience and abilities did not warrant a wage of morethan $3.25 per hour.4. Absence of issue in complaintThe complaint makes no reference at all to the Companypaying wages to Phillipo at a rate that differed from thewages paid to union members. Thus. there is a question ofwhether the issue is a proper one to consider in this pro-ceeding. I think it is.First, the facts are undisputed. Mittman himself testifiedthat Phillipo was paid less than the rate specified in thecollective-bargaining agreement, and that, in turn, was be-cause he was not a union member.Second, the General Counsel's representative touched onthe wage disparity in his opening statement, specifically dis-cussed the issue in his closing statement, and again coveredthe matter in his brief. The Company at no time objected toany of those discussions of the issue and at no time claimedsurprise or suggested that there might be other facts thatwould rebut General Counsel's claims.5. Conclusion wage differentialIn the situation at hand there are two problems inherentin the Company paying higher wages to union membersthan nonunion members, each cutting in a different direc-tion. The first is that it is a form of discimination that tendsto encourage union membership. The second is that it tendsto cause the Company to prefer hiring nonunion members452 LEWIS MITTMAN. INC.over union members. Obviously the Company did not payPhillipo sub-par wages in order to encourage union mem-bership. And there is no direct proof that the Company'spaying nonunion employees less than union employees didin fact cause the Company to discriminate in whom it hired.Nonetheless, the payment of wages that differ depending onwhether or not an employee is a union member is a form ofdiscrimination so inherently likely to encourage or discour-age membership in a labor organization that the existenceof the discrimination alone is enough to constitute a viola-tion of the Act. Gayvnor News Company, v. N.L.R.B.. 347U.S. 17, 45-47 (1954).1II. THE COMPANY'S CI.AIM IHAT BOARD A(IION ISINAPPROPRIATEAt the hearing the Company argued that Phillipo's Local814 should be required to exhaust the grievance and arbi-tration procedures provided in the collective-bargainingagreement, that they had not done so and that Board actionwas not appropriate given the procedures provided by theagreement. But the Board does not defer to grievance ma-chinery cases involving discharges alleged to be in violationof Section 8(a)(3) and (1) of the Act. General AmericanTransportation Corp., 228 NLRB 808 (1977).THE REMEDYThe recommended Order will require the Company tocease and desist from discriminating between union andnonunion employees in wages or other forms of compensa-tion, to make Phillipo whole for the loss of earnings hesuffered by reason of the discrimination against him, and topost a notice advising of these requirements.In respect to the amount Phillipo is to receive from theCompany, the Company is to pay him a sum of moneyequal to what he would have earned during his employ bythe Company as a helper had he been paid at the rate speci-fied in the collective-bargaining agreement between theCompany and Local 814,' less the amounts the Companydid pay him, with interest computed as required by FloridaSteel Corporation, 231 NLRB 651 (1977).2CONCLUSIONS OF LAW1. The Company violated Section 8(a)(3) and (I) of theAct by paying wages to Thomas Phillipo at a rate lowerI Phillipo and the Company appear to disagree about the date on whichPhilhpo began working as a "helper" within the meaning of the applicablecollective-bargaining agreement. Since the question was not fully litigated, itwill be left for resolution in the compliance stage.I In a supplemental brief, the General Counsel urges that I depart fromFlorida Steel and impose a remedial interest rate of 9 percent. The Board hasthe interest rate issue under consideration: see Hansen Cakes, Inc.. 242NLRB 472 (1980). But for now. at least, Florida Steel remains law: Id.than the Company would have paid to him had he been amember of Local 814.2. The Company has not otherwise engaged in any un-fair labor practice alleged in the complaint.Upon the foregoing findings of fact. conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER'The Respondent, Lewis Mittman, Inc., Brooklyn, NewYork, its officers, agents, successors, and assigns, shall:I. Cease and desist from discriminating in wages or otherforms of compensation by reason of an employee's mem-bership in, or lack of membership in, the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 814, or any other labor organiza-tion.2. Take the following affirmative action. which isdeemed necessary to effectuate the policies of the Act:(a) Make Thomas Phillipo whole for the loss of earningshe suffered as a result of Respondent's discrimination inrates of pay between members of Local 814 and nonmem-bers, in the manner set forth in the section of the attachedDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports. and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its places of business copies of the attachednotice marked "Appendix."4Copies of the notice on formsprovided by the Regional Director for Region 29, afterbeing signed by the Company's authorized representative,shall be posted by the Company as soon as it receives them.The notice shall be kept posted for 60 consecutive days,including all places where notices to employees are custom-arily posted. The Company shall take reasonable steps toinsure that the notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, of the stepsthe Company has taken to comply with this Order.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.' In the event that this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."453